Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 16, 2018

The Court of Appeals hereby passes the following order:

A18A1391. STEPHEN LEKEY JACKSON v. THE STATE.

      In 2015, Stephen Lekey Jackson pled guilty to one count of aggravated assault
and four counts of reckless conduct. Jackson was sentenced to a total term of seven
years to be served on probation. On February 13, 2017, Jackson filed an “Application
to the Georgia Court of Appeals” in the trial court, seeking to appeal the revocation
of his probation.1 We, however, lack jurisdiction.
      To appeal an order revoking probation, a party must first file an application for
discretionary appeal in this Court within 30 days of the entry of the order from which
the appeal is sought. OCGA § 5-6-35 (a) (5), (d); see Todd v. State, 236 Ga. App.
757, 758 (513 SE2d 287) (1999) (holding that where the underlying subject matter
is probation revocation, the discretionary appeal procedure applies); accord White v.
State, 233 Ga. App. 873, 874 (505 SE2d 228) (1998). Jackson’s application, filed in
the trial court, is ineffective. See generally Gable v. State, 290 Ga. 81, 85 (2) (a) (720




      1
       Orders revoking Jackson’s probation were entered on March 3, 2017 and
March 29, 2017.
SE2d 170) (2011) (a discretionary application must only be filed in an appellate
court).
      Accordingly, we lack jurisdiction and the appeal is hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     04/16/2018
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.